In the original dissenting opinion the term "assessments" was inadvertently used as if there had been assessments made by the city against the property owners for the sewer involved, pursuant to the original petition to the city signed by such owners; that was an error of expression, since the record shows the city never made any such assessments, the idea in mind at the time evidently having been that the joinder of the owners in the petition for the improvements, by force of that request itself, amounted to an apportionment of the cost between them according to the frontage owned by each.